UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4461


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,
          v.

NORDE DEVAL MCBRIDE,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-00078-TLW-6)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Bradley M. Kirkland, BRADLEY M. KIRKLAND, LLC, Columbia, South
Carolina, for Appellant.    Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Norde Deval McBride pled guilty pursuant to a written

plea agreement.       On appeal, counsel files a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious grounds for appeal, but raising the following

issues: (1) whether the district court’s acceptance of McBride’s

guilty plea was in compliance with Fed. R. Crim. P. 11; and (2)

whether McBride was properly sentenced.          McBride was notified of

his right to file a pro se supplemental brief but has not done

so.   For the reasons that follow, we affirm.

           First, because McBride did not challenge the validity

of his guilty plea in the district court, we review only for

plain error.       United States v. Martinez, 277 F.3d 517, 524–27

(4th Cir. 2002).        Our review of the record reveals that the

district   court     complied   with   the   dictates   of   Rule   11   and

committed no error warranting correction on plain error review.

           Second,     we   have   reviewed     McBride’s    sentence    and

conclude that it was reasonable.             Gall v. United States, 552

U.S. 38, 51 (2007); United States v. Llamas, 599 F.3d 381, 387

(4th Cir. 2010).      Moreover, as noted by Anders counsel, McBride

received the sentence stipulated in his plea agreement with the

Government under Fed. R. Crim. P. 11(c)(1)(C).               See 18 U.S.C.

§ 3742(c)(1) (2006); United States v. Cieslowski, 410 F.3d 353,

364 (7th Cir. 2005) (noting that a sentence imposed pursuant to

                                       2
a Rule 11(c)(1) plea agreement arises from the plea agreement

itself    although    the    sentencing      court     should     consult      the

Sentencing Guidelines to determine whether to accept the plea);

United States v. Sanchez, 146 F.3d 796, 797 (10th Cir. 1998)

(finding under 18 U.S.C. § 3742(c) that a defendant’s appeal of

a sentence to which he stipulated in a Rule 11 plea agreement is

limited   to   circumstances    where      the   sentence   was    imposed      in

violation of law or was imposed as a result of an incorrect

application of the Guidelines).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm McBride’s conviction and sentence.                        This

court requires that counsel inform McBride, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If McBride requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on McBride.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and    argument    would     not   aid    the

decisional process.

                                                                        AFFIRMED



                                     3